In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-373 CV

____________________


BARBARA MEDELLIN, INDIVIDUALLY AND ON BEHALF OF 

THE ESTATE OF JOHN MCGREW, DECEASED, AND ON BEHALF OF 

ALL HEIRS OF JOHN MCGREW, Appellant


V.


BIG HORN AUTO SALES, INC., Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-07-05489 CV




MEMORANDUM OPINION (1)
	We received notice of appeal filed August 13, 2003.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  The appellant did not reply
to our correspondence.  The summary judgment was signed on March 24, 2003, and made
final by the signing of a severance order on May 9, 2003.  Motion for new trial was filed
on June 9, 2003.  A notice of appeal was filed on August 13, 2003, more than 90 days
from the date the judgment was signed.  Appellant did not establish that the notice of
appeal was mailed by the due date.  See Tex. R. Civ. P. 5.  The appellant did not file a
motion for extension of time with this Court.  See Tex. R. App. P. 26.3.  The Court finds
appellant failed to timely perfect an appeal, and further failed to present a reasonable
explanation for her need for an extension.  Tex. R. App. P. 10.5(b)(1)(c).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.	
 
									PER CURIAM


Opinion Delivered January 15, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.